Title: Saturday 15th.
From: Adams, John Quincy
To: 


       This morning we rose at about day break and at about a half an hour before Sun rise we set off from Luyando. At about 8 o clock it began to rain, rain’d till about 12 and then left of f raining but it did not clear up. At about 1 oclock we arrived at Bilbao.
       When we arrived we found two American Vessels one a brig Capt Bapson belonging to the Tracy’s of New-bury port and the other a Ship of 18 6 pounders Capt Lovett belonging to one of the Cobet’s of Beverly. After dinner Mr. Gardoqui came to where we lodge and my Pappa and the Gentlemen being gone out he gave me his address and about an hour after he came again with Captn. Bapson and drank tea and spent the Evening with us.
      